United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, INDIAN HEALTH SERVICES,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-949
Issued: August 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2014 appellant filed a timely appeal from a February 26, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 26 percent impairment to his right leg.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated March 25, 2005, the
Board noted that appellant had sustained a right knee injury on May 2, 2003 when he twisted his
knee while walking up stairs in the performance of duty.2 The accepted conditions in the case
1

5 U.S.C. § 8101 et seq.

2

Docket No. 05-153 (issued March 25, 2005).

are right knee internal derangement, right medial meniscus tear, traumatic arthropathy of the
right lower leg and right knee loose bodies. Appellant underwent right knee arthroscopic surgery
on July 2, 2003. By decision dated September 24, 2004, OWCP issued a schedule award for a 16
percent right leg permanent impairment, based on partial medial and lateral meniscectomy and
arthritis. The Board affirmed the September 24, 2004 decision, finding the evidence did not
establish a greater impairment. The history of the case as provided in the Board’s prior decision
is incorporated herein by reference.
Appellant underwent right knee surgery on March 2, 2011. He submitted a report dated
May 26, 2011 from Dr. Christopher DeLoache, an attending osteopath, who opined that
appellant has a 50 percent right leg impairment under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
Dr. DeLoache stated that the impairment was based on the meniscectomies, arthritis and
“impairment referable to his medial and lateral weight-bearing surfaces referable to one
millimeter cartilage intervals.” OWCP referred the case for a second opinion examination by
Dr. Michael Smith, a Board-certified physiatrist. In a report dated July 27, 2011, Dr. Smith
provided a history and results on examination, opining that appellant had a 28 percent right leg
permanent impairment under the A.M.A., Guides. Dr. Smith found a 15 percent impairment due
to arthritis, and 13 percent for partial meniscectomy. In a report dated August 5, 2011, an
OWCP medical adviser opined that the impairment should be 26 percent, as the 15 and 13
percent should be combined using the chart in the A.M.A., Guides, rather than simply added
together.
By decision dated August 23, 2011, OWCP issued a schedule award for an additional 10
percent for the right leg. The period of the award was 31.20 weeks from May 26, 2011.
The record indicates that appellant underwent additional right knee surgery on
May 9, 2012. In a report dated July 13, 2012, Dr. DeLoache opined that appellant had 54
percent right leg impairment. He stated that there was a mildly objective worsening of the right
knee. OWCP referred appellant for a second opinion examination by Dr. Andrew Briggeman, an
osteopath. In a report dated October 26, 2012, Dr. Briggeman opined that appellant had a 20
percent right leg impairment. By report dated November 29, 2012, an OWCP medical adviser
also opined that appellant had a 20 percent impairment. The medical adviser indicated that the
impairment was under Table 16-3 for primary knee joint arthritis.
OWCP asked Dr. DeLoache if he agreed with the medical adviser, and Dr. DeLoache
signed a brief note on December 11, 2012 indicating that he did agree with the medical adviser.
The record contains a January 8, 2013 report from a medical adviser stating that Dr. DeLoache’s
opinion of a 54 percent impairment was not accompanied by descriptive detail. In a report dated
January 14, 2013, another OWCP medical adviser stated that the weight of the evidence was
represented by Dr. Briggeman.
By decision dated January 17, 2013, OWCP found that appellant was not entitled to an
additional schedule award. On November 1, 2013 appellant submitted an October 9, 2013 report
from Dr. M. Stephen Wilson, an orthopedic surgeon, who provided a history and results on
examination. Dr. Wilson opined that, under Table 16-3, appellant had a 30 percent right leg
impairment based on Table 16-3. Dr. Smith found a 20 percent impairment for two millimeter

2

cartilage loss, and 13 percent for “grade 3 chondromalacia of both the trochlear groove and
patella.” Combining the 20 and 13 resulted in a 30 percent impairment.
In a report dated November 25, 2013, an OWCP medical adviser opined that the
impairment under Table 16-3 was 20 percent. The medical adviser noted that, under the A.M.A.,
Guides, one diagnosis is appropriate in applying Table 16-3. The medical adviser indicated that
since appellant had already received schedule awards for a 26 percent right leg impairment, he
was not entitled to an additional impairment.
By decision dated February 26, 2014, OWCP found that the medical evidence was
insufficient to establish an increased schedule award.
LEGAL PRECEDENT
Section 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.3 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
With respect to knee impairment, the A.M.A., Guides provide a regional grid at Table 163. The class of impairment (CDX) is determined based on specific diagnosis, and then the
default value for the identified CDX is determined. The default value (grade C) may be adjusted
by using grade modifiers for Functional History (GMFH, Table 16-6), Physical Examination
(GMPE, Table 16-7) and Clinical Studies (GMCS, Table 16-8). The adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).6
ANALYSIS
In the present case, OWCP accepted that appellant sustained right knee internal
derangement, right medial meniscus tear, traumatic arthropathy of the right lower leg and right
knee loose bodies as a result of a May 2, 2003 employment incident. Appellant received a
schedule award for a 16 percent right leg permanent impairment on September 24, 2004 and an
additional 10 percent on August 23, 2011. The issue presented is whether appellant has
established an increased schedule award greater than the 26 percent previously awarded.

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

The net adjustment is up to +2 (grade E) or -2 (grade A).

3

Appellant submitted an October 9, 2013 report from Dr. Wilson opining that appellant
had a 30 percent impairment under Table 16-3 of the A.M.A., Guides. In this regard, the Board
notes that for the diagnosis “primary knee joint arthritis” and a class 2 moderate problem, the
default (grade C) impairment is 20 percent. The class 2 criteria is described as two millimeter
cartilage interval. Dr. Wilson then applied the net adjustment formula, using grade 2 modifiers
(“moderate problem”) for functional history and physical examination, with no modifier for
clinical studies as this factor was used for placement in the regional grid.7 As the net adjustment
formula above indicates, there would be no adjustment from the grade C default impairment of
20 percent.
Dr. Wilson then finds appellant also has an additional 13 percent impairment under Table
16-3 for “grade 3 chondromalacia of both the trochlear groove and patella.” The Board notes
that Table 16-3 does not provide a specific diagnostic criteria identified as chondromalacia. It
appears that Dr. Wilson was applying the diagnosis of patellofemoral arthritis, which has a
class 1 default value of 3 percent for full-thickness articular defect or ununited osteochondral
fracture, and 10 percent for two millimeter cartilage interval. Dr. Wilson stated that the default
impairment was 10 percent in this case.
The problem with this approach is that the A.M.A., Guides, as noted by the medical
adviser, states that in most cases, only one diagnosis in a region such as the knee will be
appropriate.8 The A.M.A., Guides state, for example, if there are two diagnoses such as ankle
instability and tibial tendinitis, the examiner should use the diagnosis with the highest
impairment rating in that region.9 Dr. Wilson does not explain why it is appropriate to use two
diagnoses in applying Table 16-3. This is particularly important here, as the two diagnoses
appear to be similar and there must be explanation as to why they represent distinct impairments
under the A.M.A., Guides.
Based on the evidence of record, the Board finds that OWCP’s medical adviser provided
the report with sound medical reasoning as to the degree of permanent impairment. The A.M.A.,
Guides do indicate that in most cases the diagnosis with the highest impairment rating should be
used in the knee regional grid, and this would result in a 20 percent impairment based on primary
knee joint arthritis. Since appellant has received schedule awards for the right leg totaling 26
percent based on the knee injury, appellant has not established entitlement to an increased
schedule award in this case.
On appeal, appellant argued that the evidence shows significant arthritic changes in his
knee and he felt that the medical adviser should have requested a second opinion examination.
The Board notes that it is appellant’s burden of proof to establish an increased schedule award.10
In this case, OWCP followed its procedures by referring the evidence to an OWCP medical

7

See A.M.A., Guides 515-16.

8

Id. at 497.

9

Id.

10

Edward W. Spohr, 54 ECAB 806, 810 (2003).

4

adviser for review.11 For the reasons noted above, OWCP’s medical adviser provided a reasoned
medical opinion that constituted the weight of the medical evidence. There was no indication
that a referral for a second opinion examination was warranted in this case.12 Appellant may at
any time submit new medical evidence showing an increased permanent impairment causally
related to the employment injury.13 Based on the evidence of record, the Board finds that
appellant has not established more than a 26 percent right leg permanent impairment.
CONCLUSION
The Board finds that the evidence does not establish more than a 26 percent right leg
permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2014 is affirmed.
Issued: August 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
12

OWCP may require an examination as frequently and at the times and places as may reasonably be required.
5 U.S.C. § 8123(a).
13

See Linda T. Brown, 51 ECAB 115 (1999).

5

